ORDER
GARY PETER LEVIN of NORTHFIELD, who was admitted to the bar of this State in 1999, and who has been temporarily suspended from the practice of law since September 3, 2010, by Order of the Court filed August 4, 2010, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
*578It is ORDERED that GARY PETER LEVIN is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that the Attorney Trustee appointed for the protection of assets and files of the law practice of respondent shall make the appropriate disbursements from respondent’s accounts to those clients and other persons who can be located and whose funds can be identified, and at the conclusion of the trusteeship, the funds remaining in the accounts maintained by respondent pursuant to Rule 1:21-6, if any, shall be transferred to the Superior Court Trust Fund, where they shall remain retrained from disbursement pending the further Order of this Court on good cause shown; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.